DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11th, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 16-30 (now amended claims 16 and 18-30) in in the reply filed on October 15, 2021 is acknowledged.  Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments Concerning Claim 16
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments with Respect to Claim 26
Applicant's arguments filed November 11th, 2022 have been fully considered but they are not persuasive.
Applicant argues that: 
Shavit does not disclose a cover that is configured to support the overwrap bag when placed within a thawing device as recited in claim 26.  
The Examiner would respond that: 
Shavit discloses in paragraph 142 of a cover sealing the bag, wherein the cover is a Ziplock engaging mechanism.  Such a Ziplock engaging mechanism to seal the bag will in essence support the bag from opening and releasing its contents therefrom when placed within a thawing device.  As such, this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (International Publication No. WO 2016/023034) in view of Cutting et al. (U.S. Publication No. 2009/0158755).
Shavit discloses a bag (Figures 1 & 5) configured for single use (concerning claim 29; paragraph 142), comprising:
A cavity configured to receive an enclosure (53) containing a whole blood (concerning claim 30; paragraph 144) biological substance having a volume of about 3mL to about 10 mL, the cavity comprising a first width and a second width smaller than the first width (Figures 1 & 5; paragraphs 121 and 142);
A temperature sensor positioned on an inner surface (concerning claim 18) of the bag and configured to measure a temperature of the enclosure (53) containing the biological substance (paragraph 144; Figures 5-7); and
A RFID tag (concerning claim 21) identifier mounted to a surface of the bag (concerning claim 20) for the biological substance (paragraph 144).
	Shavit does not appear to disclose that the bag comprises a pre-formed funnel shape cavity with a top portion and a bottom portion opposite the top portion, wherein the bottom portion has a width that is smaller than a width of the top portion.  Cutting discloses a bag (15) configured to receive an enclosure (10) containing a biological substance for freezing, storing and thawing biological substances (paragraphs 31 and 32) as shown in Figure 1.  The reference continues to disclose that the bag comprises a pre-formed funnel shape cavity with a top portion and a bottom portion opposite the top portion, wherein the bottom portion has a width that is smaller than a width of the top portion (Note that bag has a sloped surface that slopes inward and centrally to essentially meet at conduit 13 and create a funnel-shaped cavity as shown in Figures 1-3, 5, 9-13 and directly below).

    PNG
    media_image1.png
    730
    690
    media_image1.png
    Greyscale


Cutting discloses that the funnel-shaped cavity is provided in order to support and isolate the enclosure from exterior contact during processing to ensure the contents therein are protected (paragraphs 35 and 45-48), and to allow the contents within the enclosure (10) to drain through conduit (13) as set forth in paragraph 50.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to comprises a pre-formed funnel shape cavity in the bag of Shavit with a top portion and a bottom portion opposite the top portion, wherein the bottom portion has a width that is smaller than a width of the top portion in order to support and isolate the enclosure from exterior contact during and to allow the contents within the enclosure to drain through a conduit if needed as exemplified by Cutting.

With respect to claim 19, Shavit continues to disclose an insulator (32) opposing the temperature sensor and positioned on an outer surface of the bag (paragraphs 134 and 135).

Regarding claim 22, Shavit also discloses that the temperature sensor is integrated with the identifier (paragraphs 135, 144 and 146).

Concerning claim 23, the reference of Shavit further discloses that the identifier is configured to overlie a portion of the cavity configured to hold the enclosed biological substance during thawing (paragraphs 135 and 144).

With respect to claims 24-26 and 28, Shavit continues to disclose a cover (52) comprising one or more of a groove, a ridge and a reversible adhesive (i.e. Ziplock) configured to reversibly seal an end of the bag, and support the bag when placed within a thawing device (paragraph 142).

Regarding claim 27, the reference of Shavit further discloses that the bag comprises a thermally conductive material configured to withstand temperatures between about -196-40°C (paragraph 141).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,576,190 (herein referred to as ‘190). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 16-30 of the instant invention are met by claims 1-23 of ‘190.  More specifically, each are directed to a bag with a cavity configured to receive an enclosed biological substance having a volume of about 3mL to about 10 mL, wherein the cavity comprises a first width and a second width smaller than the first width.  The bag also includes a temperature sensor configured to measure a temperature of the enclosed biological substance, and an identifier for the biological substance.  
As such, the obviousness type double patenting rejection exists.

Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-22 and 24-27 of copending Application No. 16/938,096 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 16-30 of the instant invention are met by claims 17-22, 24-27 and 37-39 of the reference application.  More specifically, each are directed to a bag with a cavity configured to receive an enclosed biological substance having a volume of about 3mL to about 10 mL, wherein the cavity comprises a first width and a second width smaller than the first width.  The bag also includes a temperature sensor configured to measure a temperature of the enclosed biological substance, and an identifier for the biological substance.  As such, the obviousness type double patenting rejection exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799